DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to require ‘refill valve sensor’ be “capable of determining leaks in the basin, leaks along the piping system, and determining water use” and argued that Park is not configured to determine leaks in a basin. However, the claim language requires that the sensor be “capable of” determining such a leak and since Park monitors water flow parameters the data from this sensor is capable of being used to determine a leak in a basin.

Applicant’s arguments, see Pg. 7, filed 10/21/22, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art US 9,410,336 (DeVerse). DeVerse teaches a pool water level maintenance system comprising a controller configured to receive signals/data and process that data through algorithms/filters prior to making a determination/taking action.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 calls for a process configured to use a “zero detector” however the specification doesn’t provide any further information regarding this filter/software/detector. It is unclear if this is a ‘zero crossing detector’ or something else.
For the purpose of examination the claim is being interpreted to require the processor be configured to process the raw data/signals through algorithms and/or filters prior to determining what action to take.

Claim 6 calls for a process configured to use a “zero detector” however the specification doesn’t provide any further information regarding this filter/software/detector. It is unclear if this is a ‘zero crossing detector’ or something else.
For the purpose of examination the claim is being interpreted to require the processor be configured to process the raw data/signals through algorithms and/or filters prior to determining what action to take.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 6 require the inclusion of a processor “configured to” receive a signal and “use a combination of moving average, zero detector, and derivative detection software filters” to operate an actuator in response to a measured parameter. 	The specification and claim language don’t clarify if all three processes must be applied to the received signals or if the use of only one would be applicable to satisfy the claim language. Furthermore, is noted that claims 1 and 6 are apparatus claims and not method claims, as such any processor capable of performing such functions would satisfy the claim language.
	For the purpose of examination, the claims are being interpreted as requiring a processor configured to process received data/signals through algorithms, filters and/or software prior to determining what action to take. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,878,447 (Mogab) in view of US 2017/0209338 (Potucek), US 8,043,070 (Stiles), US 2018/0148912 (Park) and US 9,410,336 (DeVerse).
	Regarding claim 1, Mogab discloses a refill valve system for maintaining water in a basin, the refill valve system comprising:
	a housing (12/42);
	a piping system comprising:
	a valve (48);
	an outlet conduit and an inlet conduit fluidly coupled to the valve (C6 L19-22); and
	a controller assembly comprising:
	an actuator coupled to the valve (valve is automatically/electrically opened and closed by the control system requiring an actuator);
	a processor (46) coupled to the actuator, wherein the controller receives a signal to operate the actuator in response to a measured parameter of water within the basin, wherein the actuator operates the valve such that a portion of water enters the basin through the outlet conduit (C6 L5-12). 
	Mogab, however, does not explicitly state that the valve actuator is a motor and does not disclose the inclusion of a tactile switch configured to override the processor when operated. Mogab also does not disclose the inclusion of a ‘refill valve sensor’ or details of the processor operations such as if it processes the signals/data through algorithms/filters.
	Potucek teaches a system for controlling pool equipment comprising a valve actuator (214e) which is controlled by a controller (230). The actuator comprises a motor (Para. 0152-0154). 
	It is old and well known in the art of valve actuators to utilize a motor, as taught by Potucek, since the motor can be easily controlled to open or close the valve to varying degrees as required upon demand.
	Stiles teaches pump system (10) for a swimming pool including a controller (30) comprising a processor (C15 L47-49) and a plurality of tactile switches (40; C4 L45-49), the tactile switches configured to override the processor when operated (48 - stop ‘switch’; C9 L23- 28: processor settings can be manually reset).
	It would have been obvious to one of ordinary skill in the art to provide a tactile switch configured to override the processor, as taught by Stiles, so that the system can be shut down in the event of an emergency or maintenance and/or so different settings can be adjusted as needed.
	Park teaches a water flow control valve (303) which is provided with a sensor (301/302/3 16/317) which is coupled to an inlet pipe (312) supplying water to the valve and an outlet pipe (313) delivering water from the valve. The sensor monitors the flow rate and water pressure in both the inlet and outlet conduits it is capable of determining leaks and water use (Para. 0045, 0048-0049 - User can program the amount of water being dispensed and the system monitors the amount of water dispensed based on input from the sensor).
	It would have been obvious to one of ordinary skill in the art to provide a ‘refill valve sensor’ capable of monitoring water flow rate and pressure coupled to the inlet conduit and the outlet conduit of the valve, as taught by Park, to facilitate greater control and functionality to the valve and control system (more precise control, detect additional types of faults, more functions for controller/user to implement).
	The resultant combination of Mogab in view of Park would result in a ‘refill valve sensor’ capable of determining leaks along the piping system, determining leaks in the basin or determining water use as it would be configured to monitor for changes in the water flow and to measure the volume of water flowing through the valve (measuring volume of water flow is monitoring water use while changes to flow through the pipe and changes to water use over time makes the sensor capable of detecting leaks in the piping or the basin). 
	DeVerse teaches an automated system for monitoring and maintaining fluid level in a pool comprising a controller configured to receive a signal and use algorithms/filters such as a combination of moving average and derivative detection software filters to identify leaks and other changes to the water level in the basin (C3 L59-67, C4 L20-28). 
	It would have been obvious to one of ordinary skill in the art to configure the processor to process the raw data/signals from the sensor through algorithms/filters, as taught by DeVerse, to facilitate more accurate monitoring of the water level and permit determination of different conditions (water loss to leaks compared to evaporation).

	Regarding claim 3, Mogab states that the system further comprises a program configured to control operation of the valve based upon analysis of the measured parameter of water within the basin (C6 L5-12, 27-45).

	Regarding claim 4, Mogab states the inclusion of a power source (54- battery) coupled to the housing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles, Park and DeVerse as applied to claim 1 above, and further in view of US 4,380,091 (Lively).
	Regarding claim 2, Mogab states the inclusion of an audio or visual indicator coupled to the controller assembly for indicating an error (C6 L12-15) but does not specifically disclose the use of a visual indicator to indicate operational status of the valve.
	Lively teaches a refill valve system comprising a controller (18) coupled to a visual indicator (90) which indicates the operational status of a valve (23).
	It would have been obvious to one of ordinary skill in the art to provide visual indicators for additional aspects of the system such as the operational status of the valve, as taught by Lively, to give a user a greater knowledge of the status of the system without requiring diagnostic work or internal access to the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles, Park and DeVerse as applied to claim 1 above, and further in view of US 7,619,181 (Authier).
	Regarding claim 5, Mogab states that the housing comprises a power source in the form of a battery (54) but does not disclose that the system is configured to provide an electrical charge to said battery through the use of a solar cell or water turbine generator.
	Authier teaches a control system (24) for a pool system comprising a battery (41) which is coupled to a photovoltaic solar cell (44) which provides electrical energy which charges the battery (C6 L9-20; 30-32).
	It would have been obvious to one of ordinary skill in the art to provide a photovoltaic solar cell coupled to the housing (would be coupled by at least power cables used to deliver power to battery/power source) to provide a charge to the battery, as taught by Authier, to reduce the cost of powering the system and/or reduce the frequency of maintaining/replacing the power supply (battery) of the system.

Claims 6-9, 11, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles, Park and DeVerse.
	Regarding claim 6, Mogab discloses a water level system for maintaining a water level in a basin, the water level comprising:
	a level sensor (38) configured to be positioned within a skimmer (3);
	a first processor (24) comprising a control program (C5 L15-20), the first processor coupled to the level sensor (C5 L10-13);
	a refill valve system coupled to the first processor (C6 L5-12, 27-45), the refill valve system comprising:
	a housing (42);
	a piping system comprising:
	a valve (48);
	an outlet conduit fluidly coupled to the valve (C6 L19-22); and
	an actuator coupled to the valve (valve is automatically/electrically opened and closed by the control system requiring an actuator);
	a second processor (46) coupled to the actuator, wherein the second processor is configured to receive a signal to operate the actuator in response to a measured parameter of water within the basin, wherein the actuator is configured to operate the valve such that a portion of water enters the basin through the outlet conduit (C6 L5-12);
	both processors are configured to communicate wirelessly (27/56);
	the level sensor communicatively coupled to the valve (both the valve and sensor communicate with the processors and control program).
	Mogab, however, does not explicitly state that the valve actuator is a motor and does not disclose the inclusion of a tactile switch configured to override a processor when operated. While Mogab discloses that the processors can communicate wirelessly it does not specify if the processors can communicate with a cloud-based control program. Mogab also does not disclose the inclusion of a ‘refill valve sensor’ coupled to the inlet and outlet conduit. Mogab further doesn’t disclose details of the processor operations such as if it processes the signals/data through algorithms/filters.
	Potucek teaches a system for controlling pool equipment comprising a valve actuator (214e) which is controlled by a controller (230). The actuator comprises a motor (Para. 0152- 0154). Potucek further teaches that the system can be controlled remotely by a user (20), by a local control system or through a cloud-based control program (18) (Fig. 1, Para. 0050 - various accessories/parts of the system are controlled by a cloud-based control program).
	It is old and well known in the art of valve actuators to utilize a motor, as taught by Potucek, since the motor can be easily controlled to open or close the valve to varying degrees as required upon demand.
	It would have been obvious to one of ordinary skill in the art to configure the processors to be communicate with a cloud-based control program, as taught by Potucek, so that a user can monitor and adjust the system remotely for greater convenience and/or a quicker response to changing conditions/emergencies.
	Stiles teaches pump system (10) for a swimming pool including a controller (30) comprising a processor (C15 L47-49) and a plurality of tactile switches (40; C4 L45-49), the tactile switches configured to override the processor when operated (48 - stop ‘switch’; C9 L23- 28: processor settings can be manually reset).
	It would have been obvious to one of ordinary skill in the art to provide a tactile switch configured to override the processor, as taught by Stiles, so that the system can be shut down in the event of an emergency or maintenance and/or so different settings can be adjusted as needed.
	Park teaches a smart valve assembly for a fluid distribution system comprising a valve (303) with an inlet conduit (312) and an outlet conduit (313). A ‘valve sensor’ monitoring the flow and pressure of water is coupled to the inlet conduit (301/302) and the outlet conduit (316/317) (sensors 301/302/316/317 together constitute a “valve sensor’). This sensor is communicatively coupled to the valve through the controller to control aspects of the valve including the flow rate of water through the valve (Para. 0042).
	It would have been obvious to one of ordinary skill in the art to couple a ‘refill valve sensor’ to the inlet and outlet conduits of the valve which is communicatively coupled to the valve, as taught by Park, to permit monitoring of the valve’s performance for precise control and detection of faults/errors.
	It also would have been obvious to one of ordinary skill in the art to control the flow rate of water through the valve based on data from the ‘refill valve sensor’, as taught by Park, to facilitate more precise control over the valve (responding to differences in the water supply due issues such as different operation conditions or maintenance problems).
	DeVerse teaches an automated system for monitoring and maintaining fluid level in a pool comprising a controller configured to receive a signal and use algorithms/filters such as a combination of moving average and derivative detection software filters to identify leaks and other changes to the water level in the basin (C3 L59-67, C4 L20-28). 
	It would have been obvious to one of ordinary skill in the art to configure the processor to process the raw data/signals from the sensor through algorithms/filters, as taught by DeVerse, to facilitate more accurate monitoring of the water level and permit determination of different conditions (water loss to leaks compared to evaporation).

	Regarding claim 7, Mogab states that the level senor is coupled to a skimmer cover plate (12).

	Regarding claim 8, Mogab states that the first processor is a skimmer processor (24) which is configured to analyze the measured parameter of water provided by the level sensor, the first processor being wirelessly coupled (26/27) to the controller.

	Regarding claim 9, Mogab states a water level system but does not disclose the inclusion of a backflow preventer downstream of the valve.
	DeVerse teaches a water level system comprising an actuated valve (106) which controls an inflow of fresh water (108) to a pool (102) and a backflow preventer (Fig. 1 - Ball check valve) downstream from the valve preventing backflow from a refill line (116).
	It would have been obvious to one of ordinary skill in the art to provide a backflow preventer downstream of the valve, as taught by DeVerse, to prevent damage to the valve assembly and pollution/contamination of the water supply.

	Regarding claim 11, Mogab states the inclusion of an audio or visual indicator coupled to the controller for indicating an operational status of the refill valve system (C6 L12-15).

	Regarding claim 13, Mogab states that the valve (48) is disposed within the housing (42).

	Regarding claim 24, Mogab in view of Potucek, Stiles and Park results in the refill valve being a flow control valve (Mogab turns flow on or off and as such is controlling flow, Potucek teaches a pool valve using a motor which provides greater control over the flow and Park teaches a valve that specifically monitors and controls flow rate).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles, Park and DeVerse as applied to claim 6 above, and further in view of Authier.
	Regarding claim 12, Mogab states that the housing comprises a power source in the form of a battery (54) connected to the actuator and second processor, but does not disclose that the system is configured to provide an electrical charge to said battery through the use of a solar cell or water turbine generator.
	Authier teaches a control system (24) for a pool system comprising a battery (41) which is coupled to a photovoltaic solar cell (44) which provides electrical energy which charges the battery (C6 L9-20; 30-32).
	It would have been obvious to one of ordinary skill in the art to provide a photovoltaic solar cell to provide a charge to the battery, as taught by Authier, to reduce the cost of powering the system and/or reduce the frequency of maintaining/replacing the power supply (battery) of the system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles, Park and DeVerse as applied to claim 1 above, and further in view of US 2012/0073040 (Cohen) and US 7,931,447 (Levin).
	Regarding claim 22, Mogab states that the refill system can detect a fault and shut down but does not specifically mention closing a valve in response to a vacuum.
	Cohen teaches a pool filtration and circulation system comprising a skimmer assembly (16), a plurality of valves (32) and a flow rate sensor (104) which monitors the flow through conduits as part of a vacuum safety system (100).
	It would have been obvious to one of ordinary skill in the art to monitor the flow rate in the system for vacuum conditions, as taught by Cohen, since many components of a pool circulation and/or refill system are designed to operate in a fluid environment and could become damaged attempting to operate under/in a vacuum.
	Levin teaches a pool water circulation system (S; Fig. 1) comprising a plurality of valves (42/45) controlling flow through conduits (28) and a vacuum sensor (46) monitoring the conduit for a vacuum condition. Upon detection of a vacuum condition in the conduit the valves are automatically closed/shut off.
	It would have been obvious to one of ordinary skill in the art to monitor for a vacuum condition in the conduit/valve and shut the valve upon detection, as taught by Levin, to prevent damage to system components, which are designed to operate in a fluid system, caused by operating in a vacuum.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles, Park and DeVerse as applied to claim 1 above, and further in view of US 2012/0187029 (Lauro).
	Regarding claim 23, Mogab states that the refill valve system comprises a skimmer assembly with a housing (12) and which monitors a water level of a pool through a sensor (38). Mogab further states that the system can communicate alarms/notifications to a user through audible notifications or light indicators (C6 L12-15) but does not explicitly state that the system provides a visual indicator coupled to the housing which provides feedback of the water level.
	Lauro teaches a pool skimmer (30) which monitors a water level through a sensor (38) and indicates a normal or low water level to a user through a visual indicator (62/64) coupled to its housing (30/50) (Para. 0026).
	It would have been obvious to one of ordinary skill in the art to couple a visual indicator to the housing for communicating information on the water level, as taught by Lauro, so that a user can quickly ascertain the status of the filtration and circulation/refill system of the pool without requiring extensive interaction, the use of tools or specialized training.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,311,136 (Henry) is a digital flow meter configured to process a signal including detecting zero-crossings of the sensor signal.
US 10,295,390 (Bian) is a method and system for sensing a liquid level comprising converting voltage into a zero-crossing signal to reduce interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754